DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-42, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-42 are found to be allowable over art, and therefore should be allowed upon overcoming the pending claim objections and 101 rejections.

Claim Objections
Claims 6, 16, and 31 is objected to because of the following informalities: Line 1 of each claim describes “wherein said first server computer detects is a…”. Examiner believes there is a typographical error and should read –wherein said first server computer detects if a…–.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claim(s) 1, 11, and 26 recite(s) systems for entering and displaying customer experience feedback with real-time automated filtering and evaluation of feedback, transmission of real-time notification, and follow-up survey consumer evaluations by processing communications between a home network and one or more mobile units, including the steps with functionality that “receive a first set of customer experience feedback responses…”, “evaluate said customer experience feedback responses…”, “issue one or more real-time notifications…”, “receive a second set of customer experience feedback responses…”, “evaluate said second set of customer experience feedback responses…”, “issue one or more real-time notifications…”, “prepares and stores data base report on the first and second sets of customer experience feedback responses…”, “maintains and supports use of data, customer information, software modules, and operational codes…”; “initiates a comments, suggestions and concerns subroutine…”,“supports access of said reports by third parties…”, “populates data fields on a computer database…”, “receives scores associated with responses from said customer…”, “evaluates the scores associated with responses…”, “translates written statement responses into rating scores…”, “calculates a rating score…”, “normalizes the scores associated with responses…”, “translates ratings of 0 to n stars based on normalized scores…”, “transmits the normalized scores…”, “transmits social media links…”; “control receipt of one or more communications…”, “manage the processing and evaluation of said one or more communications”, “controls the transmission of said first survey request and said second follow-up survey request…”, “controls the receipt and routing of said first set of customer experience feedback responses…”, “controls the receipt and routing of said second set of experience feedback responses from said second follow-up survey request…”, “controls the transmission of real-time notifications…”. The limitations of at least “receive a first set of customer experience feedback responses…”, “evaluate said customer experience feedback responses…”, “issue one or more real-time notifications…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of entering and displaying customer experience feedback with real-time automated filtering and evaluation of feedback, transmission of real-time notification, and follow-up survey consumer evaluations. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the entering and displaying customer experience feedback with real-time automated filtering and evaluation of feedback, transmission of real-time notification, and follow-up survey consumer evaluations, which is related to marketing or sales activities or the managing of personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.
Regarding claims 2-10, 12-25, and 27-42, the dependent claims do not include any additional elements that constitute statutory matter. For example, at least claims 2 and 3 include limitations that, as drafted, are drawn to system details including data entry terminals and computer servers for facilitating communications, which is related to the overall invention of entering and displaying customer experience feedback with real-time automated filtering and evaluation of feedback, transmission of real-time notification, and follow-up survey consumer evaluations. Therefore, the dependent claims are further drawn to the managing of personal behavior or relationships or interactions between people.  If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a server, an agent, a database memory storage unit, and a transceiver subsystem, which may be construed as the general linking the use of the judicial exception to a particular technological environment or field of use. Alternatively, it may be construed that the recited elements in the claimed steps are recited at a high-level of generality (i.e., as a generic device used in the invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Therefore, the claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system with the claimed components to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamilton et al. (US 2014/0006310 A1) describes a method, system, and program product for distribution of feedback among customers in real-time.
Briggs (US 2013/0346155 A1) describes systems and methods for collecting and analyzing real-time customer feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683